Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Scotiabank purchases Sun Life Financial's ownership stake in CI Financial TORONTO, Oct. 6 /CNW/ - Scotiabank (TSX/NYSE: BNS) today announced a strategic investment that will result in the purchase of Sun Life Financial's ("Sun Life" TSX/NYSE:SLF) ownership stake in CI Financial Income Fund ("CI"; TSX: CIX.UN). Scotiabank has agreed to purchase 104,609,895 trust units of CI from Sun Life for approximately $2.3 billion in cash representing all of Sun Life's 37 per cent ownership stake in CI. Following the completion of this transaction Scotiabank will have ownership of, or control over, 104,783,954 units, representing 37.6 per cent of the outstanding units of CI. The completion of this acquisition of CI units by Scotiabank is subject to the satisfaction or waiver of customary closing conditions, including the receipt of all applicable regulatory approvals. "This announcement is a significant step forward and demonstrates Scotiabank's ongoing commitment to growing our wealth management business," said Rick Waugh, Scotiabank President and CEO. "We have seen solid growth in our wealth management products and services. Through this agreement we gain a significant stake in one of Canada's wealth management market leaders with a long track record of superior performance." CI is Canada's number three mutual fund company by assets under management. CI's excellence in fund management has been recognized with 19 Canadian Investment Awards over the past seven years, including Advisor's Choice Favourite Investment Fund Company in 2005 and Analysts' Choice Investment Fund Company of the Year in 2006 and 2007. In September, CI reported that it led the market with $152 million in net sales. "This announcement is good news for both Scotiabank and CI Financial and is a strong statement of confidence in our firm," said William T. Holland, CEO, CI Financial. "CI Financial has enjoyed a long relationship with Scotiabank and this investment reflects Scotiabank's confidence in both our business today and our long-term potential." Scotia Securities Inc. (SSI), a wholly-owned subsidiary of Scotiabank, has been a consistently strong performer among mutual fund companies. For the past 30 months, SSI has had positive net long-term sales and last month led bank-owned companies in net sales, according to preliminary data from the Investment Funds Institute of Canada. Today's announcement, combined with Scotiabank's investment in DundeeWealth, further cements the Bank's strong position in the mutual fund industry. Sun Life Financial took an initial 30% stake in CI Financial in July, "CI is a strong, highly successful competitor with one of the strongest management teams in the Canadian mutual funds industry," said Donald A.
